Exhibit 10.85

SEPARATION AGREEMENT

          THIS SEPARATION AGREEMENT (“the Agreement”) is entered into on the 5th
day of October, 2010, by and among Jorge Enrique Alvarado Amado, an individual
(“Alvarado”), Elandia/Desca Holdings, LLC, a Delaware limited liability company,
on behalf of itself and all of its Subsidiaries (collectively, the “Company”),
and eLandia International Inc., a Delaware corporation (“eLandia”). Alvarado,
the Company and eLandia are each referred to herein as a “Party” and
collectively as the “Parties.”

Preliminary Statements

          A.     Alvarado is currently employed by the Company pursuant to that
certain Amended and Restated Executive Employment Agreement, dated as of July 1,
2009 (the “Employment Agreement”), a copy of which is attached as Exhibit A
hereto;

          B.     Pursuant to a Securities Purchase Agreement, dated as of July
1, 2009 (the “Purchase Agreement”), eLandia acquired certain equity interests in
the Company from Alvarado;

          C.     In connection with the transactions contemplated by the
Purchase Agreement, eLandia delivered to Alvarado: (i) a promissory note in the
principal amount of $500,000 representing a portion of the purchase price under
the Purchase Agreement (the “Note”), and (ii) 2,500,000 shares of common stock
of eLandia (the “eLandia Shares”), one-half of which are currently being held
pursuant to an Escrow Agreement, dated as of July 1, 2009 (the “Escrow
Agreement”) in order to satisfy certain claims for indemnification which eLandia
may have against Alvarado under Purchase Agreement;

          D.     As a condition to eLandia’s obligations under the Purchase
Agreement, the Parties entered into that certain Amended and Restated
Non-Compete and Non-Solicitation Agreement, dated as of July 1, 2009 (the
“Non-Compete Agreement”), a copy of which is attached as Exhibit B hereto;

          E.     The Parties have agreed that Alvarado’s employment with the
Company shall be terminated effective as of the date hereof; and

          F.     In consideration of the Company’s willingness to provide
Alvarado with severance pay, and for other good and sufficient consideration,
the sufficiency of which is hereby acknowledged, Alvarado is willing to release
the Company and eLandia of any claims that Alvarado might have against the
Company or eLandia, and make the other commitments set forth in the Agreement.

          NOW, THEREFORE, in consideration of mutual promises, covenants and
releases contained within this Agreement and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties hereto
agree as follows:

--------------------------------------------------------------------------------



AGREEMENT

          1.     Preliminary Statements. All of the foregoing Preliminary
Statements are true and correct and hereby incorporated into this Agreement.

          2.     Termination of Employment; Resignations. Alvarado’s employment
relationship with the Company is hereby terminated for other than Cause (as
defined in the Employment Agreement) effective as of the date hereof (the
“Separation Date”) pursuant to Section 5(d) of the Employment Agreement. Except
as otherwise provided herein, as of the Separation Date all employment rights,
privileges, responsibilities and liabilities of the Parties are hereby
terminated. Except as set forth herein and in the Employment Agreement (with
respect to provisions which specifically survive termination thereof), the terms
and conditions of the Employment Agreement are hereby terminated with no further
force or effect. Effective upon the Separation Date, Alvarado hereby resigns as
an officer, director and all other positions held with the Company and all
Subsidiaries and Affiliates thereof. Without limiting the generality of the
foregoing, all powers of attorney and similar authorizations held by Alvarado
are hereby terminated with no further force or effect. Alvarado shall promptly
execute and deliver such documents and take such further actions as the Company
or eLandia shall require in order to effectuate the foregoing resignations and
terminations in each of the jurisdictions in which the Company or any of its
Subsidiaries have operations.

          3.     Irrevocable Termination of Participation and Entitlement.
Alvarado acknowledges that as of the Separation Date, Alvarado has been paid all
amounts and benefits due to him and that except as otherwise provided herein,
the Company is not and shall not be obligated to pay any additional money,
amounts or benefits to Alvarado. Alvarado agrees and recognizes that Alvarado’s
relationship with the Company has been permanently and irrevocably severed, that
Alvarado will not apply for or otherwise seek re-employment with the Company,
eLandia or any of their respective Affiliates and Subsidiaries at any future
time, or apply for or otherwise seek employment with any successor to such
entities, and that neither the Company, eLandia nor any of their respective
Affiliates, Subsidiaries or successors has any obligation, contractual or
otherwise, to rehire, recall, or re-employ Alvarado in the future. Alvarado
further agrees that this forbearance to seek future employment as just stated is
purely contractual and is in no way involuntary, discriminatory, or retaliatory.

          4.     Severance Pay. Subject to Alvarado’s full compliance with the
terms and conditions set forth herein, the Company shall pay Alvarado his base
salary in the amount of $250,000 for a 12-month period (the “Severance Period”)
following the effective date hereof. Such payment shall be payable in
installments consistent with the Company’s normal payroll schedule, subject to
applicable withholding and other taxes. In addition, subject to Alvarado’s
timely electing COBRA continuation coverage, the Company shall continue to pay
health insurance premiums in the same proportion as if Alvarado had remained an
active employee for purposes of group medical coverage for Alvarado and his
family (as in effect immediately prior to Alvarado’s termination) until the
earlier of: (1) the expiration of the Severance Period; or (2) the date upon
which Alvarado becomes eligible for coverage under the group health plans of
another employer.

2

--------------------------------------------------------------------------------



          5.     Additional Consideration. In addition to the severance pay and
other benefits set forth above, Alvarado shall be entitled to the additional
consideration described below. The following payments are subject to Alvarado’s
full and continuing compliance with the provisions of this Agreement, the
Non-Compete Agreement and the surviving provisions of the Employment Agreement.
All efforts by Alvarado set forth below shall be made in full compliance with
applicable laws and the policies and procedures of the Company and eLandia.

               (a)     Alvarado shall use his commercially reasonable best
efforts to assist eLandia in securing the November 2011 payment under its
customer contract with Corporación Nacional de Telecomunicaciones del Ecuador
(“CNT”). If eLandia receives full payment in the approximate amount of $10.6
million from CNT (less any applicable withholding that may be legally or
contractually required), plus any associated value added tax, at a cost
(interest or otherwise) to eLandia of less than $900,000, prior to December 31,
2010, Alvarado shall be entitled to a bonus payment in the amount of $100,000.
Such bonus shall be payable within three business days of eLandia’s receipt of
the payment from CNT. In the event that the payment from CNT is not received
prior to December 31, 2010, Alvarado shall not be entitled to any bonus payment
under this Section 5(a).

               (b)     Alvarado shall use his commercially reasonable best
efforts to assist eLandia in securing the November 2010 payment under its
customer contract with CNT. If eLandia receives full payment in the approximate
amount of $10.6 million from CNT (less any applicable withholding that may be
legally or contractually required), plus any associated value added tax, prior
to December 15, 2010, Alvarado shall be entitled to a bonus payment in the
amount of $75,000. Such bonus shall be payable within three business days of
eLandia’s receipt of the payment from CNT. In the event that the payment from
CNT is not received prior to December 15, 2010, Alvarado shall not be entitled
to any bonus payment under this Section 5(b).

               (c)     Alvarado shall use his best efforts to assist eLandia in
securing payment under its customer contract with Petróleos de Venezuela S.A.
(“PDVSA”). If eLandia receives payment of at least 95% of the outstanding
balance due from PDVSA prior to November 30, 2010, Alvarado shall be entitled to
a bonus payment in the amount of $75,000. Such bonus shall be payable within
three business days of eLandia’s receipt of the payment from PDVSA. In the event
that the payment from PDVSA is not received prior to November 30, 2010, Alvarado
shall not be entitled to any bonus payment under this Section 5(c).

In connection with Alvarado’s collection efforts under this Section 5, eLandia
shall reimburse Alvarado for any reasonable out-of-pocket business and travel
expenses actually incurred by Alvarado, provided that, eLandia must pre-approve
all such expenses in writing prior to being incurred by Alvarado and such
reimbursement shall be subject to Alvarado submitting proper substantiation of
the subject expenses.

3

--------------------------------------------------------------------------------



          6.     Claims Under the Purchase Agreement. Alvarado acknowledges that
eLandia has certain set-off rights with respect to amounts due under the Note
and certain indemnification claims under the Purchase Agreement which may be
satisfied with all or a portion of the eLandia Shares. Subject to the terms of
this Section 6, eLandia hereby waives (and releases Alvarado from) any such
Purchase Agreement indemnification claims for matters arising prior to or
following the Separation Date; provided, however, that such waiver and release
with respect to Purchase Agreement indemnification claims for matters arising
following the Separation Date shall not apply to such claims relating to or
arising from any intentional misconduct by Alvarado. Any payments to Alvarado
under this Section 6 are subject to Alvarado’s full and continuing compliance
with the provisions of this Agreement, the Non-Compete Agreement and the
surviving provisions of the Employment Agreement. With respect to eLandia’s
waiver of its outstanding indemnification rights and claims as described above,
Alvarado and eLandia agree as follows:

               (a)      Alvarado shall immediately surrender to eLandia all
stock certificates representing the eLandia Shares in Alvarado’s possession and
shall irrevocably instruct the escrow agent under the Escrow Agreement to
immediately deliver to eLandia all certificates representing the eLandia Shares
currently being held in escrow. In addition, Alvarado shall immediately
surrender to eLandia for cancellation all warrants (or other convertible
securities) to purchase shares of common stock of eLandia held by Alvarado.
Alvarado shall execute and deliver to eLandia such stock powers and other
assignment documents as eLandia shall deem necessary to transfer all of
Alvarado’s right, title and interest in the eLandia Shares any all warrants to
eLandia. Alvarado hereby represents and warrants that such eLandia Shares and
warrants are free and clear of any and all security interests, pledges, claims
and other encumbrances;

               (b)     The Note, as modified by that certain letter agreement
dated July 25, 2010, is hereby further amended and modified to provide that
eLandia will pay the outstanding balance thereof to Alvarado in monthly
installments in accordance with the payment schedule set forth on Exhibit C
attached hereto, until paid in full; provided, however, the entire outstanding
balance under the Note shall be due within three business days of eLandia’s
receipt of the November 2011 payment of $10.6 million from CNT. In the event
eLandia does not receive payment from CNT of the $10.6 million in full (less any
applicable withholding that may be legally or contractually required), or at the
reduced amount allowed pursuant to Section 5(a), then payments shall continue to
be made in monthly installments as set forth on Exhibit C until the Note is
fully paid. Except as modified hereby, the terms and conditions of the Note
shall remain the same and eLandia shall continue to have the right to set-off
amounts due under the Note to satisfy any claims which eLandia may have as a
result of or relating to actions or omissions by Alvarado occurring after the
Separation Date, subject to the waiver of indemnification claims by eLandia
described in the introductory paragraph of this Section 6.

               (c)     Upon the effective date of this Agreement, eLandia shall
transfer to Alvarado all of its (or any of its Subsidiaries’) current ownership
interest in Magna Consult L.L.C., a Florida limited liability company, or any of
its Affiliates (collectively, “Magna Consult”), and shall execute and deliver
such documents as may be reasonably necessary to effectuate such transfer;
provided, however, that such transfer shall be subject to the prior written
approval of Jose Luis Molina, CEO of Magna Consult. Historically, Magna Consult
has been solely engaged in providing consulting services. Notwithstanding the
foregoing, if at any time following the Separation Date and through the
expiration of the Restricted Period (as defined in the Non-Compete Agreement),
Magna Consult engages in network and systems integration product sales or
managed services, Alvarado shall immediately transfer back to eLandia the
ownership interests in Magna Consult previously owned by eLandia ownership
interests in Magna Consult previously owned by eLandia.

4

--------------------------------------------------------------------------------



          7.     Release of Claims by Alvarado. In consideration of the promises
made by the Company in this Agreement, Alvarado, on Alvarado’s own behalf, and
on behalf of Alvarado’s relatives and heirs, executors, administrators and
assigns, irrevocably and unconditionally releases, waives, acquits, and forever
discharges the Company, eLandia, any entities Affiliated to the Company or
eLandia by common ownership, including parent and Subsidiary corporations, and
their current and former officers, directors, managers, employees, and their
respective agents, officials, representatives, attorneys, insurance carriers and
any other entity related to or Affiliated with them (collectively, “the
Releasees”), of and from any and all manner of actions, suits, claims of any
kind or nature whatsoever, known or unknown, in law or equity, including,
without limitation of the foregoing general terms, any claims against any of the
Releasees arising out of or in connection with the Purchase Agreement or
Alvarado’s employment and/or the termination of Alvarado’s employment with the
Company, and any claims of discrimination, wrongful discharge, breach of
contract, tort and any other personal injury claims, and any claims that the
Company violated any law and any claim for additional benefits, and specifically
including any rights and claims relating to defamation, workers’ compensation,
fraud, misrepresentation, battery, false imprisonment, intentional or negligent
infliction of emotional distress, negligent or willful
hiring/retention/supervision, fraudulent inducement for entering into this
Agreement, breach of any covenant of good faith and fair dealing, negligence,
commission, vacation pay, overtime pay, termination or severance pay, the
proceeds of any insurance or disability plans, or any other fringe benefits of
any kind whatsoever. Alvarado covenants and agrees that, to the maximum extent
permitted by applicable law, he will not sue or file or institute or maintain
any lawsuit, grievance or arbitration against the Company with respect to any of
the claims, matters and issues covered by this release, under Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans with
Disabilities Act, any federal or state whistleblower statute, the Family and
Medical Leave Act, the Age Discrimination in Employment Act, ERISA, the Equal
Pay Act, the Fair Labor Standards Act, the Florida Civil Rights Act or any
federal, state, or local laws (or ordinances) prohibiting employment
discrimination or restricting an employer’s right to take personnel action with
respect to its employees (each as amended) as well as any other regulation,
under the common law of any province or state, or under any contract or any
other theory of relief. Further, in any legally authorized action, Alvarado
waives the right to any form of recovery, compensation or other remedy or relief
of any kind. In the event that Alvarado violates any part of this paragraph, the
Company shall be entitled to recover damages from Alvarado, including but not
limited to attorneys’ fees and the costs of defending such a suit or claim. This
release does not apply to any default by the Company under this Agreement or the
Note or any action to enforce this Agreement or the Note.

          8.     Acknowledgements. Alvarado acknowledges being advised in
writing, before signing this Agreement, that Alvarado should consult an attorney
regarding this Agreement. Alvarado acknowledges being given a period of at least
21 days within which to consider this Agreement, and that Alvarado has knowingly
and voluntarily entered into this Agreement in consideration of the severance
pay and other consideration provided by the Company.

5

--------------------------------------------------------------------------------



          9.     Alvarado’s Revocation Right and Effective Date of the
Agreement. For a period of seven days following the execution of this Agreement,
Alvarado may revoke or cancel this Agreement, and this Agreement shall not
become effective or enforceable until this revocation period has expired. In
other words, this Agreement shall automatically become effective in seven days
following execution unless Alvarado revokes it first. Alvarado shall provide the
Company and eLandia with a signed, written notice of revocation if Alvarado
desires to exercise this right.

          10.     Return of Company Documents and Materials. As of the
Separation Date, Alvarado shall have returned to the Company all documents,
letters, notes, programs, software, media, photographs, lists, manuals, records,
financial information, notebooks, and similar repositories of or containing
“Confidential Information” (as defined in the Employment Agreement), including
all copies thereof, whether prepared by Alvarado or others, that are in
Alvarado’s possession. Except as set forth on Exhibit D attached hereto,
Alvarado hereby represents and warrants that, as of the Separation Date, there
are no materials or other items of Confidential Information (or containing
Confidential Information) which are in the possession of Alvarado. Alvarado
hereby reaffirms and ratifies his non-disclosure obligations as set forth in
Section 6 of the Employment Agreement and shall not at any time divulge,
communicate, use to the detriment of the Company, eLandia or any of their
respective Affiliates and Subsidiaries, or for the benefit of any other Person
or Persons, or misuse in any way, any Confidential Information. Alvarado
reaffirms that any such Confidential Information shall be deemed a valuable,
special and unique asset of the Company or eLandia, as the case may be, that has
been received by Alvarado in confidence and as a fiduciary, and Alvarado shall
remain a fiduciary to the Company and eLandia with respect to all of such
information.

          11.     Confidentiality. Alvarado agrees that he will not, either
directly or indirectly, disclose the terms of this Agreement to any other
Person, other than to members of Alvarado’s immediate family (if Alvarado first
obtains a confidentiality commitment from such Persons), Alvarado’s tax advisors
and attorneys, the Internal Revenue Service, or unless required to do so by
court order or lawfully issued subpoena. Alvarado specifically agrees not to
disclose the amount of severance except as permitted by this Section.

          12.     Restrictive Covenants. Alvarado hereby restates, ratifies and
reaffirms each and every term, condition, covenant and agreement heretofore made
by Alvarado in the Non-Compete Agreement and such terms, conditions, covenants
and agreements are incorporated herein as if fully set forth in this Agreement;
provided, however, that (i) the non-solicitation of employees restrictive
covenant set forth in Section 1(d) of the Non-Compete Agreement shall not apply
to Alvarado’s solicitation of Gerardo Guarino, Vivian Pineda or Viviana Lopez;
and (ii) the non-solicitation of Restricted Customers restrictive covenant set
forth in Section 1(c) of the Non-Compete Agreement shall not apply to Alvarado’s
solicitation through Magna Consult, solely for consulting services, of current
Restricted Customers of the Company meeting the following criteria: existing
customers of Magna Consult which are also currently existing Restricted
Customers of the Company. The Parties shall, in good faith, identify the
Restricted Customers of the Company which meet the foregoing criteria within
five days of the date of this Agreement. It is expressly understood by the
Parties that this exception to the Non-Compete Agreement shall not apply to the
solicitation of Restricted Customers in connection with network and systems
integration product sales or managed services which shall not be permitted.
Alvarado agrees that he shall continue to be bound by each of the restrictive
covenants and other obligations set forth in the Non-Compete Agreement for a
period of 12-months from the Separation Date.

6

--------------------------------------------------------------------------------



          13.     Covenant Not to Sue.

               (a)     Alvarado, directly or indirectly, individually or through
any entity he may own or otherwise Control or is Affiliated with, promises not
to institute any future suits or proceedings at law, in equity, in arbitration
or any administrative or bankruptcy proceedings in any domestic or foreign
jurisdictions against the Company, eLandia, or any of their respective
Affiliates, Subsidiaries, officers, directors, employees, attorneys,
representatives or agents for or on account of any claim or cause of action
arising out of any event that occurred prior to the effective date of this
Agreement, including but not limited to any claim or cause of action described
in this Agreement or based upon any matter purported to be released hereby, and
further agrees that no such claim shall be instituted by anyone else on behalf
of Alvarado.

               (b)     Each of the Company and eLandia, directly or indirectly,
individually or through any entity the Company or eLandia may own or otherwise
Control or are Affiliated with, promises not to institute any future suits or
proceedings at law, in equity, in arbitration or any administrative or
bankruptcy proceedings in any domestic or foreign jurisdictions against Alvarado
or any of his Affiliates for or on account of any claim or cause of action
arising out of any event that occurred prior to the effective date of this
Agreement.

          14.     Further Agreements. Alvarado agrees that as further
consideration for receipt of the severance and other payments set forth above,
he will fully cooperate with the Company and eLandia to the extent possible, in
the location of any documents and the completion of any tasks which relate to
Alvarado’s previous duties. Without limiting the generality of the foregoing,
Alvarado shall execute and deliver all such documents and shall take such
actions as the Company shall deem necessary to transfer and assign to the
Company all right, title and interest in and to all property and assets
(tangible and intangible) of the Company or eLandia or any of their respective
Affiliates and Subsidiaries including, without limitation, domain names
(including Desca.com) and all other intellectual property of the Company or
eLandia or any of their respective Affiliates and Subsidiaries.

          15.     Ownership of Copyrights and Trade Secrets. All information,
technology, software or systems developed or generated by the Company or eLandia
during Alvarado’s employment by or relationship with the Company, including all
intermediate and partial versions thereof (“Work Product”), whether or not
protected by copyright, are the sole property of the Company and Alvarado shall
at all time hereafter refrain from using, directly or indirectly, any such Work
Product. All copyrightable aspects of the Work Product are “works made for hire”
within the meaning of the Copyright Act of 1976 (“the Act”), as amended, of
which the Company is deemed the “author” within the meaning of said Act. All
such copyrightable works, as well as all copies of such works in whatever medium
fixed or embodied, are owned exclusively by the Company and Alvarado hereby
expressly disclaims any interest in such Work Product. In the event and to the
extent that any of the Work Product, or any part or element thereof, is found as
a matter of law not to be a “work made for hire” within the meaning of the Act,
Alvarado hereby assigns to the Company the sole and exclusive right, title and
interest in and to all such works, and all copies of them, without further
consideration, and agrees to assist the Company to register and, from time to
time thereafter, to enforce all patents, copyrights and other intellectual
property rights and protections relating to any of the Work Product.

7

--------------------------------------------------------------------------------



          16.     Additional Agreements. The Parties agree to the following
additional terms and conditions:

               (a)     Following the Separation Date, the Company and eLandia,
as the case may be, shall use their commercially reasonable best efforts to
promptly obtain releases of any personal guaranties executed by Alvarado for the
benefit of the Company, eLandia or any of their respective Subsidiaries. In
connection with such efforts, the Company and eLandia shall indemnify and hold
Alvarado harmless from any liability, loss, cost or expense (including
reasonable attorneys’ fees) associated with such personal guaranties and the
enforcement thereof by the subject third parties.

               (b)     Following the Separation Date, the Company shall promptly
reimburse Alvarado for all reasonable expenses actually paid or incurred by
Alvarado through the date hereof all of which are identified in detail on
Exhibit E attached hereto. Such reimbursement shall be subject to Alvarado
submitting proper substantiation and the terms and conditions of the Employment
Agreement with respect to expense reimbursement.

               (c)     Upon the Separation Date, Alvarado shall deliver to the
Company all Company credit cards in his possession for immediate cancellation.
The Company shall waive and release Alvarado from any amounts charged to such
credits cards, by any Person other than Alvarado, following the date which
Alvarado delivers same to the Company.

               (d)     Alvarado shall continue to make payments with respect to
a Land Rover vehicle (VIN# ______________________) located in Costa Rica and
which is currently titled in the name of the Company. Alvarado shall also
continue to maintain, at his expense, insurance for the vehicle covering the
Company and himself for Alvarado’s use of the vehicle. At such time as all
payments have been made in full with respect to the vehicle and Alvarado
provides the Company with written evidence of such payoff, the Company shall
take such actions as are reasonably necessary to transfer the title to such
vehicle to Alvarado.

          17.        Representations. Each Party hereby represents and warrants
to each other Party that:

               (a)     It has the full power, capacity, authority and right to
execute and deliver this Agreement and to perform its obligations hereunder.

               (b)     This Agreement has been duly authorized by all necessary
action and constitutes such party’s valid and binding agreement, enforceable
against such party in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other similar laws of general applicability relating to or
affecting creditors’ rights and to general equity principles.

8

--------------------------------------------------------------------------------



               (c)     No approval, authorization, consent or filing is required
in connection with its execution, delivery and performance of this Agreement
which has not heretofore been obtained or made.

In addition, Alvarado hereby represents and warrants that, at all times during
his employment by the Company: (i) he has not intentionally violated any
applicable laws, regulations and rules relating to the operations of the Company
or otherwise; and (ii) he has not intentionally breached his fiduciary duties.

          18.    Disclaimer of Liability. The Agreement does not constitute and
shall not be construed as an admission of liability or wrongdoing by any of the
Parties, or by the Releasees, and the Parties expressly deny that they have done
anything wrong or unlawful in connection with Alvarado’s employment, or the
termination of that employment.

          19.    Certain Definitions. As used herein, the following terms shall
have the meanings set forth below:

          “Affiliates” (including the term “Affiliated with”) means, with
respect to any specified Person, any other Person that directly, or indirectly
through one or more intermediaries, Controls, is Controlled by, or is under
common Control with such specified Person.

          “Control” (including the terms “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly, of the power to direct or
to cause the direction of the affairs or management of a Person, whether through
the ownership of voting securities, by contract or otherwise, including, without
limitation, the ownership, directly or indirectly, of securities having the
power to elect a majority of the board of directors or similar body governing
the affairs of such Person.

          “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, or any other business entity, or a
governmental entity (or any department, agency, or political subdivision
thereof).

          “Restricted Customers” means any Person to whom or to which goods or
services within the business of the Company were provided by the Company (or any
Affiliate of the Company), during the 12-month period prior to the date of the
closing of the Purchase Agreement, or at any time during the Restricted Period
(as defined in the Non-Compete Agreement), and any potential customer of the
Company (or any Affiliate of the Company) which was actively solicited during
the 12-month period prior to the date of the closing of the Purchase Agreement,
or at any time during the Restricted Period.

          “Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, limited liability company, partnership, association, or other
business entity of which (i) if a corporation, a majority of the total voting
power of shares of stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers, or trustees thereof
is at the time owned or controlled, directly or indirectly, by that Person or
one or more of the other Subsidiaries of that Person or a combination thereof or
(ii) if a limited liability company, partnership, association, or other business
entity (other than a corporation), a majority of the partnership or other
similar ownership interests thereof is at the time owned or controlled, directly
or indirectly, by that Person or one or more Subsidiaries of that Person or a
combination thereof and for this purpose, a Person or Persons own a majority
ownership interest in such a business entity (other than a corporation) if such
Person or Persons shall be allocated a majority of such business entity’s gains
or losses or shall be or Control any managing director or general partner of
such business entity (other than a corporation). The term “Subsidiary” shall
include all Subsidiaries of such Subsidiary.

9

--------------------------------------------------------------------------------



          20.     Entire Agreement. This Agreement (along with the Non-Compete
Agreement and the surviving provisions of the Employment Agreement) the entire
agreement between or among the Parties with regard to the matters set forth
herein, and supersedes any and all prior negotiations, correspondence,
understandings, and agreements between or among the Parties with respect to the
subject matter thereof. There shall be no modifications or amendments to this
Agreement, except by instrument in writing executed by authorized
representatives of the Parties hereto.

          21.     Notices. All notices that are required or may be given
pursuant to the terms of this Agreement shall be in writing and shall be
sufficient in all respects if given in writing and delivered personally or by a
recognized courier service or by registered or certified mail, postage prepaid,
to Alvarado at his last known address as set forth in the Company’s records, and
to eLandia and the Company at their respective addresses. Any such notice under
this Section shall be deemed to have been duly given on the date of personal
delivery or on the date of delivery by a national overnight courier service, or
on the date of postmark if mailed by certified or registered mail, return
receipt requested.

          22.     Agreement Inures to the Benefit. This Agreement shall be
binding upon and shall inure to the benefit of the Parties hereto and their
respective officers, directors, agents, representatives, employees, servants,
Affiliates, Subsidiaries, attorneys, heirs, successors, assigns, or other
representatives, if any, of each of the Parties hereto.

          23.     Execution of Counterparts. This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

          24.     Governing Law; Dispute Resolution. This Agreement shall be
governed by, and construed and interpreted in accordance with, the substantive
laws of the State of Florida, without giving effect to any conflict-of-laws rule
or principle that might result in the application of the laws of another
jurisdiction. Each of the Parties agree that all disputes, claims, actions or
lawsuits between them, arising out of or relating to this Agreement, or for
alleged breach of this Agreement, shall be heard and determined by a state court
sitting in Miami-Dade County, Florida, or by the United States District Court
for the Southern District of Florida, or by any of the appellate courts which
review decisions of those courts (collectively, the “Florida Courts”). The
Parties expressly submit to the exclusive jurisdiction of the Florida Courts for
adjudication of all such disputes, claims, actions and lawsuits arising out of
or relating to this Agreement, or for alleged breach of this Agreement, and
agree not to bring any such action or proceeding in any other court. Each of the
Parties waive any defense of inconvenient forum as to the maintenance of any
action or proceeding brought pursuant to this Section of the Agreement in the
Florida Courts, and waive any bond, surety, or other security that might be
required of the other Parties with respect to any aspect of such action, to the
extent permitted by law; provided, however, that each of the Parties may bring a
proceeding in a different court, jurisdiction or forum to obtain collection of
any judgment, or to obtain enforcement of any injunction or order, entered
against the other Parties by the Florida Courts.

10

--------------------------------------------------------------------------------



          25.     Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.

          26.     Equitable Remedies; Additional Remedies. In addition to
instituting and prosecuting an action to obtain damages and other relief for
violations or breaches hereof, each Party shall be entitled to obtain injunctive
and other equitable relief, or any combination of the foregoing that the Parties
may elect to pursue in accordance with this Agreement. All remedies provided by
this Agreement shall be deemed to be cumulative and additional and not exclusive
of one another or of any other remedy available to the Parties at law or in
equity. In the event that Alvarado shall breach any of the provisions of this
Agreement, the Non-Compete Agreement or any of the surviving provisions of the
Employment Agreement or if any of Alvarado’s representations and warranties set
forth herein or therein are untrue, in addition to all other rights which the
Company or eLandia shall have hereunder, the Company and eLandia (as the case
may be) shall have the right to immediately terminate all payments to Alvarado
hereunder including, without limitation, all severance payments and all payments
arising under the Purchase Agreement and the Note, and Alvarado hereby releases
the Company and eLandia from any claims, losses or damages arising therefrom.

          27.     Attorney’s Fees. In the event of a dispute between or among
the Parties with respect to this Agreement, the prevailing party shall be
entitled to recover such Party’s reasonable attorneys’ fees and costs, whether
incurred during trial, on appeal or in bankruptcy proceedings.

          28.     Full Knowledge and Volition. Alvarado acknowledges executing
this Agreement freely and voluntarily and knowingly and without coercion or
threats of any kind. Alvarado also acknowledges and confirms that the only
considerations for signing the Agreement are the terms and conditions stated in
the Agreement, that no other promise or agreement of any kind, except those set
forth in the Agreement, has been made by any Person to cause Alvarado to sign
the Agreement, and that Alvarado fully understands its meaning and intent.
Employee also acknowledges being informed that various federal, state and local
laws prohibit employment discrimination based on age, sex, race, color, national
origin, religion, disability, and marital status, and that these laws are
enforced by the Equal Employment Opportunity Commission and/or other federal,
state and local agencies. Alvarado also acknowledges being advised to discuss
the Agreement with Alvarado’s personal attorney and being told that in any event
Alvarado should thoroughly review and understand the Agreement before signing
it.

11

--------------------------------------------------------------------------------



          29.     Construction. This Agreement shall not be construed more
strictly against one Party than the other, merely by virtue of the fact that it
may have been prepared by counsel for one of the Parties, it being recognized
that each of the Parties have contributed substantially and materially to the
negotiation and preparation of this Agreement.

[Signatures Begin on Following Page]

12

--------------------------------------------------------------------------------



WHEREFORE, the Parties have duly executed this Separation Agreement as of the
date first written above.

      /s/ Jorge Enrique Alvarado Amado   Jorge Enrique Alvarado Amado      
ELANDIA/DESCA HOLDINGS, LLC

 



  By: /s/ Harley L. Rollins   Name: Harley L. Rollins   Title: CFO



 

      ELANDIA INTERNATIONAL INC.

 

  By: /s/ Harley L. Rollins   Name: Harley L. Rollins   Title: CFO



 

13

--------------------------------------------------------------------------------



